TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00186-CV



  Keith Russell Judd, Democratic Candidate for President of the United States, Appellant

                                                v.

           Secretary of State of Texas and the Democratic Party of Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-08-00372, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Judd, an inmate in federal prison, has filed a pro se notice of appeal from “any

order or judgment” in the district court involving his attempt to be placed on the Democratic

Presidential Primary Ballot for the 2008 primary election. On February 24, 2009, this Court sent

notice to Judd that it appeared that we lacked subject matter jurisdiction over this appeal, as the

subject matter of this appeal was moot. We informed Judd that unless he could demonstrate how

we had jurisdiction over this appeal by March 6, 2009, we would dismiss the appeal. The deadline

has long passed, and Judd still has not filed a response to our notice.1 Accordingly, the appeal is

dismissed. See Tex. R. App. P. 42.3(a), (c).




       1
          On March 6, Judd filed a motion for extension of time to file his response to our notice,
but has yet to file a response. We overrule that motion. See Tex. R. App. P. 10.5(b). Judd has also
filed an affidavit of inability to pay costs. We overrule that motion. See Tex. R. App. P. 20.1.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed

Filed: June 11, 2009




                                             2